Exhibit 10.1
 
 
 
 
 
 
PURCHASE AGREEMENT
 
BETWEEN
 
BEHRINGER HARVARD HOPKINS, LLC,
a Delaware limited liability company
 
AS SELLER
 
 
AND
 
 
2075 FORD PARKWAY, LLC,
a Minnesota limited liability company
 
AS PURCHASER
 
 
covering and describing
 
 
SUNGARD OFFICE BUILDING
 
 
in
 
 
Hennepin County, Minnesota
 
 
 



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1


PURCHASE AGREEMENT
 
THIS AGREEMENT is entered into as of February ___, 2010 (the “Effective Date”),
between BEHRINGER HARVARD HOPKINS, LLC, a Delaware limited liability company
(“Seller”), and 2075 FORD PARKWAY, LLC, a Minnesota limited liability company
(“Purchaser”).
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1 Agreement of Purchase and Sale. In consideration of their covenants set
forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:
 
(a) All of the land situated in the City of Hopkins, the County of Hennepin and
the State of Minnesota, described on Exhibit A attached hereto and made a part
hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”).
 
(b) All structures, buildings, improvements and fixtures, including without
limitation all equipment and appliances, used in connection with the operation
or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate (“Improvements”).
 
(c) Seller’s interest in all leases and other agreements to occupy the Real
Estate and/or the Improvements, or any portion thereof, as amended from time to
time, in effect on the date of Closing, as hereinafter defined (all such leases
and agreements being sometimes collectively referred to herein as “Leases”).
 
(d) All intangible property owned by Seller and used in connection with the Real
Estate and Improvements, including specifically, without limitation, all right,
title and interest of Seller in and to the following: (i) all trademarks and
trade names used in connection with any part of the Real Estate and Improvements
(specifically excluding, however, the name “Behringer Harvard,” any derivative
thereof or any name which includes the words “Behringer Harvard” or any
derivative thereof), (ii) all plans and specifications, if any, in the
possession of Seller which were prepared in connection with the construction of
any of the Improvements, (iii) all licenses, permits and warranties now in
effect with respect to the Real Estate and Improvements, and (iv) all written
contracts to which Seller is a party (if any) in effect at Closing (as
hereinafter defined) in any way relating to the Property (as hereinafter
defined), which will survive Closing (“Intangible Property”).
 
1.2 Property Defined. The Real Estate, Improvements, Leases and Intangible
Property are sometimes collectively referred to herein as the “Property.”
 
1.3 Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the “Permitted Exceptions”).
 
 
Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
1.4 Purchase Price. The purchase price for the Property shall be Two Million
Eight Hundred Seventy-Five Thousand Dollars ($2,875,000) (“Purchase Price”).
 
1.5 Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.
 
1.6 Earnest Money. Simultaneously with the execution and delivery of this
Agreement, Purchaser is depositing with Chicago Title Insurance Company (the
“Escrow Agent”), having its office at 712 Main Street, Suite 2000E, Houston,
Texas 77002-3215 Attention: Reno Hartfiel, the sum of Fifty Thousand Dollars
($50,000) (the “Earnest Money”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer. The Escrow Agent shall hold the
Earnest Money in an interest-bearing account in accordance with the terms and
conditions of this Agreement. All interest accruing on such sum shall become a
part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement. If Purchaser does not exercise the
right to terminate this Agreement in accordance with Section 2.4 or Section 3.3
hereof, upon the expiration of the Inspection Period (as such term is defined in
Section 3.2 hereof) the Earnest Money shall be released to Seller and no
interest shall accrue on the Earnest Money so released to Seller. The Earnest
Money shall be applied to the Purchase Price at Closing unless otherwise set
forth herein. After the expiration of the Inspection Period, the Earnest Money
shall become non-refundable to Purchaser unless otherwise expressly set forth in
this Agreement.
 
 
ARTICLE II
 
TITLE AND SURVEY
 
2.1 Title Commitment. As soon after the Effective Date as reasonably practicable
through the use of good faith efforts by Seller, Seller shall cause the Title
Company to deliver to Purchaser, at Seller’s expense, (a) a title commitment
(“Commitment”) for an owner’s policy of title insurance, issued by the Title
Company in the amount of the Purchase Price, and (b) legible copies of all
instruments referenced in Schedule B and Schedule C of the Commitment.
 
2.2 Survey. As soon after the Effective Date as reasonably practicable through
the use of good faith efforts by Seller, Seller shall cause to be delivered to
Purchaser, at Seller’s expense, an existing survey (“Existing Survey”) of the
Real Estate and Improvements. Seller will also provide Purchaser with an updated
survey at Seller’s expense (together with the Existing Survey, the “Survey”).
 
2.3 Review of Commitment and Survey. Purchaser shall have until January 27, 2010
(the “Title Review Period”), to notify Seller in writing of such objections as
Purchaser may have to anything contained in the Commitment or the Survey;
provided, however, that Purchaser shall not have the right to object to any
Permitted Exceptions described in Section 2.5 below. If Purchaser fails to
object in writing to any item contained in the Commitment or the Survey during
the Title Review Period, Purchaser shall be deemed to have waived its right to
object to such item, and such item shall thereafter be deemed a Permitted
Exception. In the event that Purchaser objects to any item contained in the
Commitment or the Survey within the Title Review Period (such items being herein
referred to as “Title Defects”), Seller shall notify Purchaser in writing within
three (3) business days following the date of Purchaser’s notice of such Title
Defects (the “Cure Period”) that either (a) the Title Defects have been, or will
be at or prior to Closing, removed from the Commitment or the Survey, as the
case may be, or (b) Seller has failed to arrange to have the Title Defects
removed.
 
 
Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
2.4 Failure to Cure Title Defects. If upon the expiration of the Cure Period
Seller has not notified Purchaser that Seller has arranged to have the Title
Defects removed, then Purchaser may elect (which election must be made in
writing within two (2) business days following expiration of the Cure Period)
either: (a) to terminate this Agreement, in which event the Earnest Money shall
be returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take
title as it then is. If Purchaser does not, within two (2) business days after
the expiration of the Cure Period, send written notice to Seller of its election
to terminate this Agreement pursuant to clause (a) of the preceding sentence,
then: (x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any lien or
encumbrance arising after the date hereof and voluntarily created or assumed by
Seller and not created by or resulting from the acts of Purchaser or other
parties not related to Seller. If the Commitment (or any subsequent revision
thereof) discloses exceptions other than the Permitted Exceptions, and other
than those which Seller has agreed to insure against, pay or discharge, then
unless Purchaser agrees to accept title as it then is without reduction of the
Purchase Price, Seller may, at its option, terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser as Purchaser’s sole
remedy under this Agreement.
 
2.5 Other Permitted Exceptions. In addition to those matters shown in the
Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) taxes and standby fees for the year in which
Closing occurs; (c) liens and encumbrances arising after the date hereof to
which Purchaser consents in writing; and (d) any liens or encumbrances of a
definite or ascertainable amount, provided that Seller causes such liens or
encumbrances to be insured around such that same do not appear as an exception
in the owner’s title insurance policy issued to Purchaser pursuant to the
Commitment.
 
2.6 Owner Title Policy. Subject to the provisions of Section 2.4, on the Closing
Date Seller shall cause the Title Company to issue an owner’s title insurance
policy at Seller’s cost insuring fee simple title in Purchaser as of the Closing
Date, in accordance with the Commitment, subject only to the Permitted
Exceptions; provided, however, that Seller shall have no obligation to pay
anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.
 
2.7 Expiration of Inspection Period. It is the intent of the parties that the
right granted to Purchaser to terminate this Agreement shall expire upon the
expiration of the Inspection Period, notwithstanding that the Title Review
Period, the Cure Period or any election period may extend beyond the expiration
of the Inspection Period. Accordingly, notwithstanding anything contained herein
to the contrary, if Purchaser has not terminated this Agreement pursuant to
Section 2.4(a) prior to the expiration of the Inspection Period, then Purchaser
shall no longer have any right to terminate this Agreement under Section 2.4(a),
and in such event Purchaser shall be bound to accept title to the Property under
the conditions specified in Sections 2.4(x), 2.4(y) and 2.4(z) above.
 
2.8 New Title Defects. In the event that, after the expiration of the Inspection
Period and prior to Closing, a revision of the Title Commitment or the Survey
reveals an adverse matter objectionable to Purchaser that was not disclosed to
Purchaser prior to the expiration of the Inspection Period and is not a
Permitted Exception (a “New Title Defect”), Purchaser shall have five (5)
business days after such matter is disclosed to Purchaser to send written notice
to Seller of such New Title Defect (it being agreed that if Purchaser fails to
object to the New Title Defect within such five-business-day period, then such
New Title Defect shall thereafter be deemed a Permitted Exception). Seller shall
notify Purchaser in writing within five (5) days following the date of
Purchaser’s notice of such New Title Defect (the “New Title Defect Cure Period”)
that either (a) the New Title Defect has been, or will be at or prior to
Closing, removed from the Commitment or the Survey, as the case may be, or
(b) Seller has failed to arrange to have the New Title Defect removed. If, upon
the expiration of the New Title Defect Cure Period, Seller has not notified
Purchaser that Seller has arranged to have the New Title Defect removed, then
Purchaser may elect (which election must be made in writing within five (5) days
following expiration of the New Title Defect Cure Period) either: (i) to
terminate this Agreement as Purchaser’s sole remedy hereunder (in which event
the Earnest Money shall be returned to Purchaser); or (ii) to take title as it
then is. If Purchaser does not, within five (5) days after the expiration of the
New Title Defect Cure Period, send written notice to Seller of its election to
terminate this Agreement pursuant to clause (i) of the preceding sentence, then
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) the New Title Defect will
thenceforth be deemed a Permitted Exception; and (z) this Agreement shall remain
in full force and effect.
 
 
Page 3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ARTICLE III
 
INSPECTION PERIOD
 
3.1 Property Documents. As soon after the Effective Date as reasonably
practicable through the use of good faith efforts by Seller, Seller shall
deliver or make available to Purchaser at the Property or at Seller’s office or
through a secure website, to the extent in Seller’s possession, the documents
described on Exhibit B attached hereto and made a part hereof for all purposes
(the “Property Documents”). Purchaser shall, if requested by Seller, execute
instruments acknowledging receipt of the Property Documents or any other
document delivered or made available to Purchaser in connection with the
transaction contemplated hereby. During the Inspection Period (as hereinafter
defined), Purchaser may inspect the Property Documents during normal business
hours and may photocopy same at Purchaser’s expense. Notwithstanding the
foregoing provisions, Seller shall not be obligated to deliver to Purchaser any
report described in Exhibit B if the terms of such report restrict Seller from
doing so. With respect to any environmental report or other report described in
Exhibit B which Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser.
 
3.2 Right of Inspection. During the period beginning on the Effective Date and
ending at 5 p.m., Dallas, Texas time, on February 5, 2010 (the “Inspection
Period”), Purchaser and its representatives (including Purchaser’s architects,
engineers and consultants) shall have the right to examine the Property
Documents and to make a physical inspection of the Property (including the right
to conduct such soil, engineering, environmental, hazardous or toxic material,
noise pollution, seismic or other physical test, study or investigation as
Purchaser may desire, provided, however, that Purchaser must obtain Seller’s
consent to any physically invasive testing). In this regard, Purchaser and its
authorized agents and representatives shall be entitled to enter upon the
Property at all reasonable times during the Inspection Period, upon reasonable
prior oral or written notice to Seller and while accompanied by a representative
of Seller, subject to the rights of tenants of the Property. All activities by
Purchaser or its representatives during the Inspection Period shall be
coordinated through Seller’s designated representative, Mark Flynt, including,
but not limited to, contact with tenants, and Seller shall have the right to
have a representative present during any meetings with tenants. All inspections
shall occur at reasonable times agreed upon by Seller and Purchaser and shall be
conducted so as not to unreasonably interfere with use of the Property by Seller
or tenants of the Property. In no event shall Purchaser or its representatives
perform any off-site testing. Purchaser will use its best efforts to minimize
any disruption or interference caused by any such testing and will repair damage
caused by such testing. Purchaser shall indemnify, defend and hold Seller and
the Property harmless of and from any and all losses, liabilities, costs,
expenses (including, without limitation, reasonable attorneys’ fees and costs of
court), damages, liens, claims (including, without limitation, mechanics’ or
materialmen’s liens or claims of liens), actions and causes of actions arising
from or relating to Purchaser’s (or Purchaser’s agents, employees or
representatives) entering upon the Property to test, study, investigate or
inspect the same or any part thereof, whether pursuant to this Section 3.2 or
otherwise, except to the extent arising solely from the negligence of Seller.
The foregoing indemnity of Purchaser shall expressly survive the Closing or the
earlier termination of this Agreement.
 
 
Page 4

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
3.3 Right of Termination Seller agrees that in the event Purchaser determines,
in its sole discretion, that the Property is not suitable for its purposes, then
Purchaser shall have the right (“Purchaser’s Termination Right”) to terminate
this Agreement. Purchaser’s Termination Right shall be exercisable only by
sending written notice of termination (the “Notice of Termination”) to Seller
prior to the expiration of the Inspection Period. In the event that Purchaser
timely exercises Purchaser’s Termination Right, this Agreement shall terminate
and the Earnest Money shall be returned to Purchaser. If Purchaser fails to send
Seller a Notice of Termination prior to the expiration of the Inspection Period,
Purchaser shall be deemed to have approved the Property Documents and the
Property in all respects and Purchaser’s Termination Right shall automatically
and irrevocably expire.
 
3.4 Payment of Certain Expenses Upon Termination. Notwithstanding anything
contained in this Agreement to the contrary, in the event that Purchaser
exercises Purchaser’s Termination Right, Seller shall be responsible for payment
of any escrow costs charged by the Title Company in connection with this
Agreement.
 
3.5 Financing Contingency. Purchaser has informed Seller that it is securing
financing for the purchase of the Property. Notwithstanding the expiration of
the Inspection Period, Purchaser shall have the right to terminate this
Agreement in the event that it does not secure financing by giving written
notice to Seller not later than February 10, 2010. Such termination right shall
be solely limited to the failure to obtain financing and Purchaser represents
and warrants that it will use commercially reasonable efforts to obtain such
financing. All other aspects of the Property and Property Documents shall be
deemed approved pursuant to Section 3.3 above upon the expiration of the
Inspection Period. If Purchaser fails to send Seller written notice of
termination pursuant to this Section 3.5 by February 10, 2010, then Purchaser
shall have no further right to terminate except as expressly set forth in this
Agreement.
 
 
ARTICLE IV
 
CLOSING
 
4.1 Time and Place. The consummation of the purchase and sale of the Property
(“Closing”) shall take place via facsimile or email through the office of the
Escrow Agent, on a date (the “Closing Date”) mutually agreed upon by the
parties, but not later than February 16, 2010. Notwithstanding the foregoing,
Purchaser shall have the right to extend the Closing until March 2, 2010, upon
written notice to Seller no later than February 12, 2010, and the simultaneous
deposit of an additional Fifty Thousand Dollars ($50,000) with Escrow Agent.
Such Fifty Thousand Dollars ($50,000) shall become a part of the Earnest Money
as such term is used herein and shall be non-refundable except as otherwise set
forth herein. At Closing, Seller and Purchaser shall perform the obligations set
forth in, respectively, Section 4.2 and Section 4.3 below, the performance of
which obligations shall be concurrent conditions.
 
 
Page 5

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
4.2 Seller’s Obligations at Closing. At Closing, Seller shall:
 
(a) deliver to Purchaser a Limited Warranty Deed (the “Deed”) in the form of
Exhibit C attached hereto and made a part hereof for all purposes, executed and
acknowledged by Seller and in recordable form, it being agreed that the
conveyance effected by the Deed shall be subject to the Permitted Exceptions;
 
(b) join with Purchaser in the execution of an Assignment of Leases and Security
Deposits in the form of Exhibit D attached hereto and made a part hereof for all
purposes;
 
(c) join with Purchaser in the execution of an Assignment and Assumption of
Intangible Property and Other Rights in the form of Exhibit E attached hereto
and made a part hereof for all purposes;
 
(d) join with Purchaser in the execution of letters to tenants at the Real
Estate in the form of Exhibit F attached hereto and made a part hereof for all
purposes;
 
(e) deliver to Purchaser an affidavit sworn by an officer of Seller in the form
of Exhibit G attached hereto and made a part hereof for all purposes (the
“FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;
 
(f) deliver to Purchaser such tenant estoppel certificates (as described in
Section 5.5(a) hereof) as are in the possession of Seller;
 
(g) deliver to Purchaser possession of the Property.
 
4.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall:
 
(a) pay to Seller the Purchase Price in cash or immediately available funds, it
being agreed that the Earnest Money shall be delivered to Seller at Closing and
applied towards payment of the Purchase Price.
 
(b) join with Seller in execution of the instruments described in
Sections 4.2(b), 4.2(c), and 4.2(d);
 
(c) deliver to Seller an Agreement Regarding Disclaimers in the form of
Exhibit H attached hereto and made a part hereof for all purposes executed by
Purchaser and counsel for Purchaser; and
 
(d) deliver to Seller such evidence as Seller’s counsel and/or the Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.
 
4.4 Prorations. The following adjustments to the Purchase Price paid hereunder
shall be made between Seller and Purchaser and shall be prorated (as applicable)
on a per diem basis as if Purchaser owned the Property for the entire day on the
Closing Date:
 
(a) Current rents, advance rentals (but only to the extent actually received by
Seller) and other income from the Property shall be prorated between Seller and
Purchaser at Closing based upon such amounts actually collected by Seller as of
the Closing Date. Rent which is unpaid or delinquent as of the Closing Date
shall not be prorated, but such unpaid or delinquent rent collected after the
Closing Date shall be delivered as follows: (i) if Seller collects any unpaid or
delinquent rent after the Closing Date, Seller shall deliver to Purchaser any
such rent relating to the Closing Date and any period thereafter within fifteen
(15) days after the receipt thereof, and (ii) if Purchaser collects any unpaid
or delinquent rent after the Closing Date, Purchaser shall deliver to Seller any
such rent relating to the period prior to the Closing Date within fifteen (15)
days after the receipt thereof. Seller and Purchaser agree that (A) all rent
received by Seller after the Closing Date shall be applied first to delinquent
rentals, if any, in the order of their maturity, and then to current rentals,
and (B) all rent received by Purchaser after the Closing Date shall be applied
first to current rentals and then to delinquent rentals, if any, in inverse
order of maturity. Purchaser will make a good faith effort after Closing to
collect all rents (including without limitation the Pass Through Expenses and
percentage rents described in Section 4.4(b) below) in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or incur any expense to collect delinquent rents.
Notwithstanding the foregoing provisions, Seller shall not be required to
prorate any amounts collected by Seller after Closing from former tenants of the
Property, it being understood and agreed that Seller may retain all amounts that
Seller recovers from such former tenants.
 
 
Page 6

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(b) With respect to additional rent attributable to insurance, taxes, common
area maintenance and other operating expenses which are passed through to
tenants under the Leases (the “Pass Through Expenses”) and as of the Closing
Date are unbilled or billed but not yet collected, Purchaser shall, upon
collection of such Pass Through Expenses, remit to Seller an amount equal to
that portion of Pass Through Expenses which accrued prior to the Closing Date.
With respect to Pass Through Expenses which have not been billed to tenants as
of the Closing Date, Purchaser shall bill each tenant for same in accordance
with each such tenant’s Lease. With respect to percentage rents based upon gross
sales or other income generated by the business of a tenant located on the
Property during a specified period of time (the “Applicable Period”), Purchaser
shall, upon collection of such percentage rent, remit to Seller an amount equal
to the product of the percentage rent so collected multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the Applicable
Period prior to the Closing Date and the denominator of which is the total
number of days in the Applicable Period. The obligations set forth in this
Section 4.4(b) shall survive the Closing.
 
(c) Charges under service agreements or utility charges (if any) for which
Seller is liable, and other operating expenses of the Property shall be prorated
between Seller and Purchaser at Closing.
 
(d) Security deposits shall, at Seller’s option, either be transferred or
credited to Purchaser at Closing. Refundable cash or other refundable deposits
posted with utility companies or other entities in connection with the Property
shall, at Sellers’ option, either be assigned to Purchaser and credited to
Seller at Closing, or Seller shall be entitled to receive and retain such
refundable cash and deposits.
 
(e) Purchaser shall be responsible for the payment of (i) all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable (whether before or after Closing) (A) as a result of any renewals or
expansions of existing Leases which occur between the Effective Date of this
Agreement and the Closing Date, and (B) under any new Leases (including any
amendments of existing Leases) entered into between the Effective Date of this
Agreement and the Closing Date which have been approved (or deemed approved) by
Purchaser; and (ii) all Tenant Inducement Costs and leasing commissions which
become due and payable from and after the Closing Date. If as of the Closing
Date Seller shall have paid any Tenant Inducement Costs or leasing commissions
for which Purchaser is responsible pursuant to the foregoing provisions,
Purchaser shall reimburse Seller therefor at Closing. Seller shall supply
invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. For purposes hereof,
the term “Tenant Inducement Costs” means reasonable attorneys’ fees and costs
incurred in connection with the preparation and negotiation of a new Lease or a
renewal or expansion of an existing Lease and any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, lease
buyout costs, and moving, design, refurbishment and club membership allowances.
The term “Tenant Inducement Costs” shall not include loss of income resulting
from any free rental period, it being agreed that Seller shall bear the loss
resulting from any free rental period until the Closing Date and that Purchaser
shall bear such loss from and after the Closing Date. Seller shall, at its sole
option, either transfer to SunGard or pay to Purchaser or Purchaser’s escrow
account Tenant Inducement Costs owed as of the Closing Date to SunGard, if any,
pursuant to that certain Second Amendment to Lease dated February 20, 2009. In
the event that Seller elects to pay Purchaser or Purchaser’s escrow account,
then Purchaser shall be responsible for paying such Tenant Inducement Costs to
SunGard and shall indemnify and hold harmless Seller from any liability,
damages, causes of action, expenses and attorneys’ fees incurred by reason of
failure of Purchaser to pay the Tenant Inducement Costs owed to SunGard, which
obligation shall survive the Closing.
 
 
Page 7

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(f) All prorations described in this Section 4.4 shall be effected by increasing
or decreasing, as appropriate, the amount of cash to be paid by Purchaser to
Seller at Closing. Except for the prorations described in Section 4.4(b) above,
all prorations provided for herein shall be final. Section 4.4(b) above shall be
deemed final if no adjustment thereto is requested within 180 days after
Closing.
 
4.5 Closing Costs. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction; (b) the cost of the preliminary title
insurance commitment; (c) the cost of the Survey; (d) the fees for recording the
Deed; (e) state deed transfer tax, and (f) one-half (1/2) of any escrow fee
which may be charged by the Title Company. Purchaser shall pay (w) the fees of
any counsel representing Purchaser in connection with this transaction; (x) the
premium for the Owner’s Policy of Title Insurance to be issued by the Title
Company at Closing, including the additional premium chargeable for modification
of the survey exception, if such modification is desired by Purchaser or any
endorsements; (y) any mortgage registry tax, documentary stamp tax, sales tax or
similar tax which becomes payable by reason of the transfer of the Property or
any component thereof; and (z) one-half (1/2) of any escrow fees charged by the
Title Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.
 
4.6 Delivery of Documents. Immediately after Closing, Seller shall direct the
manager of the Property to make available at the offices of such manager all
books and records of account, contracts, leases and leasing correspondence,
receipts for deposits, unpaid bills and other papers or documents which pertain
to the operation of the Property together with all advertising materials,
booklets, keys and other items, if any, used in the operation of the Property.
Seller makes no representations regarding the existence or adequacy of such
documents or items for use in management or operation of the Property. The
foregoing shall not include the separate books, records, correspondence and
other documentation of Seller located at its offices, nor shall it include any
computer software or computer programs used by the manager of the Property or
Seller in connection with the Property, it being understood and agreed that the
foregoing items are not part of the “Property” to be conveyed to Purchaser
hereunder. After the Closing, Seller shall have the right to inspect the books
and records of the Property to verify that Purchaser is remitting to Seller all
amounts to be remitted to Seller according to the terms of this Agreement, and
for any other purpose related to Seller’s prior ownership of the Property, and
this provision shall survive Closing.
 
 
Page 8

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
4.7 Preservation of Right to Contest. Seller reserves the right to contest after
Closing taxes and assessments with respect to the Property and interest or
penalties pertaining thereto, to the extent same are applicable to periods prior
to Closing, and Seller shall be entitled to any refunds made with respect to
such contested taxes. All taxes imposed because of a change of use or ownership
of the Property after or in connection with the Closing shall be for the account
of Purchaser, and Purchaser shall indemnify and hold Seller harmless of, from
and against any and all costs, damages, expenses, claims, or liability arising
from the imposition of any such taxes. The provisions of this Section shall
survive the Closing.
 
 
ARTICLE V
 
 


 
 
REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
5.1 Representations and Warranties of Seller. As of the Effective Date, Seller
represents and warrants to Purchaser as follows:
 
(a) Seller is organized, validly existing and in good standing under the laws of
the state of its formation. Seller has the limited liability company or
appropriate entity right, power and authority to sell and convey the Property as
provided in this Contract and to carry out Seller’s obligations hereunder, and
that all requisite action necessary to authorize Seller to enter into this
Contract and to carry out Seller’s obligations hereunder has been taken.
 
(b) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and any related regulations.
 
(c) To Seller’s knowledge, Seller has received no material written notice
claiming violation of any federal, state, county or municipal law, ordinance,
order, regulation or requirement affecting any portion of the Property that has
not been corrected.
 
(d) To Seller’s knowledge, there is no action, suit, proceeding, claim or
governmental investigation pending or threatened against Seller or the Property.
 
(e) All leasing commissions due with regard to the primary lease terms of
existing tenants have been paid.
 
(f) To Seller’s knowledge, there is no pending or threatened, condemnation or
similar proceeding affecting the Property or any portion thereof.
 
5.2 Notice of Breach.
 
(a) To the extent that, before the expiration of the Inspection Period,
Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered to Purchaser in respect of the Property.
 
(b) If after the expiration of the Inspection Period but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are untrue, inaccurate or incorrect in any
material respect, Purchaser shall give Seller written notice thereof within five
(5) days after obtaining such actual knowledge (but, in any event, prior to the
Closing). In such event, Seller shall have the right (but not the obligation) to
attempt to cure such misrepresentation or breach and shall, at its option, be
entitled to a reasonable adjournments of the Closing (not to exceed thirty (30)
days) for the purpose of such cure. If Seller elects to attempt to so cure but
is unable to so cure any misrepresentation or breach of warranty, then
Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations and warranties and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price, or (ii) if Purchaser first obtained actual knowledge of such
material misrepresentation or breach of warranty after the end of the Inspection
Period, to terminate this Agreement in its entirety by written notice given to
Seller on the Closing Date, in which event this Agreement shall be terminated,
the Earnest Money shall be returned to Purchaser, and thereafter neither party
shall have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement. Notwithstanding the foregoing, the limitation on
Purchaser’s remedy set forth above shall not apply to an intentional
misrepresentation by Seller.
 
 
Page 9

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
5.3 Survival of Representations. It is the intent of Seller and Purchaser that
the representations and warranties made by Seller in Section 5.1 above (the
“Seller Obligations”) shall survive Closing for a period of one hundred eighty
(180) days after the date of Closing. Accordingly, Purchaser and Seller hereby
agree that, notwithstanding any provision of this Agreement or any provision of
law to the contrary, any action which may be brought under this Agreement by
Purchaser against Seller for breach of any Seller Obligations shall be forever
barred unless Purchaser (a) delivers to Seller no later than one hundred eighty
(180) days after the date of Closing a written notice of its claim setting forth
in reasonable detail the factual basis for such claim and Purchaser’s good faith
estimate of its damages arising out of such claim, and (b) files a complaint or
petition against Seller alleging such claim in an appropriate state or federal
court in Hennepin County, Minnesota, no later than two (2) years after the date
of Closing. In no event shall Seller be liable after the date of Closing for its
breach of any Seller Obligations if such breach was actually known to Purchaser
prior to the completion of Closing. With respect to any matter constituting
breach of a Seller Obligation, Seller’s liability for breach of any Seller
Obligations shall be limited as follows: (i) Seller shall have liability for
breach of Seller Obligations only if the valid claims for all such breaches
collectively aggregate more than Twenty Thousand Dollars ($20,000), in which
event the full amount of such claims shall be actionable, and (ii) Seller’s
aggregate liability to Purchaser for breaches of the Seller Obligations shall
not exceed the amount of One Hundred Thousand Dollars ($100,000) (the “Cap”), it
being agreed that in no event shall Seller’s aggregate liability for such
breaches exceed the amount of the Cap.
 
5.4 Covenants of Seller. Seller hereby covenants as follows:
 
(a) Between the Effective Date and the Closing Date, Seller shall maintain, or
shall cause the tenant to maintain, the Property in its present condition,
ordinary wear and tear excepted;
 
(b) Between the Effective Date and the Closing Date, Seller shall maintain all
casualty, liability and hazard insurance currently in force with respect to the
Property; and
 
(c) Between the Effective Date and the Closing Date, Seller shall lease,
operate, manage and enter into contracts with respect to the Property, in the
same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice.
 
 
Page 10

--------------------------------------------------------------------------------

 
Exhibit 10.1
(d) A copy of each Lease presented to Seller between the Effective Date and the
Closing Date for its approval and execution will be submitted to Purchaser prior
to execution by Seller. Purchaser agrees to notify Seller in writing within five
(5) business days after its receipt of each such Lease of either its approval or
disapproval thereof, including all Tenant Inducement Costs and leasing
commissions to be incurred in connection therewith. In the event Purchaser
informs Seller that Purchaser does not approve any such Lease, which approval
shall not be unreasonably withheld, Seller shall have the option to cancel this
Agreement by written notice thereof to Purchaser within five (5) business days
after Seller’s receipt of written notice of Purchaser’s disapproval of any such
Lease, and upon refund and payment of the Earnest Money to Purchaser, neither
party shall have any further liability or obligation hereunder. In the event
Purchaser fails to notify Seller in writing of its approval or disapproval of
any such Lease within the five (5) day time period for such purpose set forth
above, such failure shall be deemed the approval by Purchaser of such Lease. At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs or
leasing commissions incurred by Seller pursuant to a new Lease approved (or
deemed approved) by Purchaser.
 
5.5 Actual Knowledge of Seller. All references in this Agreement to the “actual
knowledge” or “knowledge” of Seller shall refer only to the actual knowledge of
the Designated Employee (as hereinafter defined) of the Dallas, Texas office of
Seller and shall not be construed to refer to the knowledge of any other
officer, agent or employee of Seller or any affiliate of Seller or to impose
upon such Designated Employee any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. As used herein, the term
“Designated Employee” shall refer to Mark Flynt, an employee of Seller who has
responsibility for overseeing the management of the Property, among other assets
of Seller.
 
5.6 Covenants of Purchaser. Purchaser hereby covenants as follows:
 
(a) If requested to do so by Seller in writing, upon termination of this
Agreement prior to Closing, Purchaser shall deliver to Seller copies of any
environmental reports, engineering reports, structural reports or other due
diligence materials prepared by third parties obtained by Purchaser with respect
to the Property.
 
(b) Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of OFAC and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
 
5.7 Tenant Estoppels/SNDA. Seller shall use reasonable efforts to obtain an
estoppel certificate, in form substantially in accordance with Exhibit I
attached hereto and made a part hereof for all purposes as such form may be
modified to reflect the requirements under the tenant’s lease (the “Estoppel
Certificate”), and an SNDA in form substantially in accordance with Exhibit J
attached hereto and made a part hereof for all purposes, as such form may be
modified to reflect the requirements under the tenant’s lease (the “SNDA”),
executed by SunGard; provided, however, that if Seller is unable to procure such
Estoppel Certificate or SNDA, Purchaser may terminate this Agreement or may,
upon mutual agreement with Seller, extend the Closing Date to afford Seller
additional time to obtain such Estoppel Certificate and SNDA.
 
 
Page 11

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ARTICLE VI
 
DEFAULT; REMEDIES
 
6.1 Default of Purchaser. In the event Purchaser fails to perform its
obligations pursuant to this Agreement for any reason except failure by Seller
to perform hereunder or the permitted termination hereof by Purchaser or Seller
in accordance with the express provisions hereof, Seller shall be entitled, as
its sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. In the event of
Purchaser’s default and notwithstanding anything in this Section 6.1 to the
contrary, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property.
 
6.2 Default of Seller. In the event Seller fails to perform its obligations
pursuant to this Agreement for any reason except failure by Purchaser to perform
hereunder or the permitted termination hereof by Purchaser or Seller in
accordance with the express provisions hereof, Purchaser may terminate this
Agreement by giving Seller timely written notice of such election prior to or at
Closing, in which event Purchaser shall be entitled to receive back the Earnest
Money (together with all interest earned thereon). The remedy set forth in this
Section 6.2 shall be the sole and exclusive remedy available to Purchaser for
Seller’s failure to close the transaction which is the subject of this Agreement
in accordance with the provisions of this Agreement. Neither Seller nor
Purchaser shall be entitled to specific performance of this Agreement.
 
6.3 Post-Closing Remedies. Notwithstanding the provisions of Sections 6.1 and
6.2 above, in the event that after the termination of this Agreement or after
Closing, as the case may be, a party (the “Defaulting Party”) breaches an
obligation hereunder which is expressly stated herein to survive the termination
of this Agreement or Closing, as the case may be, the Defaulting Party shall be
liable to the other party (the “Non-Defaulting Party”) for the direct, actual
damages incurred by the Non-Defaulting Party as a direct result of such breach.
In no event shall the Non-Defaulting Party be entitled to recover from the
Defaulting Party any punitive, consequential or speculative damages.
 
 
ARTICLE VII
 
RISK OF LOSS
 
7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof (the “premises in question”) which is not “major” (as hereinafter
defined), this Agreement shall remain in full force and effect provided Seller
performs any necessary repairs or, at Seller’s option, assign to Purchaser all
of Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies plus any applicable deductibles
or condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.
 
7.2 Major Damage. In the event of a “major” loss or damage, Purchaser may
terminate this Agreement by written notice to the other party, in which event
the Earnest Money shall be returned to Purchaser. If Purchaser does not elect to
terminate this Agreement within ten (10) days after Seller sends Purchaser
written notice of the occurrence of major loss or damage, then Seller and
Purchaser shall be deemed to have elected to proceed with Closing, in which
event Seller shall, at Seller’s option, either (a) perform any necessary
repairs, or (b) assign to Purchaser all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies plus any applicable deductibles or condemnation awards relating to the
premises in question. In the event that Seller elects to perform repairs upon
the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs. Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser. For purposes of Sections 7.1
and 7.2, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the certified
opinion of a mutually acceptable architect, equal to or greater than One Hundred
Thousand Dollars ($100,000); and (ii) any loss due to a condemnation which
permanently and materially impairs the current use of the Property.
 
 
Page 12

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ARTICLE VIII
 
DISCLAIMERS AND WAIVERS
 
8.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents). Purchaser acknowledges and agrees that all
materials, data and information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents) are provided to Purchaser as a convenience
only and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser, except as otherwise expressly
stated herein. Without limiting the generality of the foregoing provisions, if
any budget or similar document is delivered by Seller to Purchaser, Seller makes
no representation or warranty as to the accuracy thereof, nor shall any such
document be construed to impose upon Seller any duty to spend the amounts set
forth in such budget or other document.
 
8.2 Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL
NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO PURCHASER UNDER SECTION 6.3 OF
THIS AGREEMENT. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL
OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE
REQUIRED AFTER THE DATE OF CLOSING AS A RESULT OF THE INTRODUCTION OF A
HAZARDOUS SUBSTANCE ONTO THE PROPERTY OR THE OCCURRENCE OF AN ENVIRONMENTAL
CONDITION AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL
BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER.
 
 
Page 13

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
8.3 Effect and Survival of Disclaimers. Seller has informed Purchaser that the
compensation to be paid to Seller for the Property has been decreased to take
into account that the Property is being sold subject to the provisions of this
Article VIII. Seller and Purchaser agree that the provisions of this Article
VIII shall survive Closing.
 
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Broker. Seller and Purchaser represent each to the other that each has had
no dealings with any broker, finder or other party concerning Purchaser’s
purchase of the Property except CB Richard Ellis (“Broker”). If (and only if)
the transaction that is the subject of this Agreement is consummated, Seller
shall pay a commission to Broker pursuant to a separate written agreement
between Seller and Broker. Seller and Purchaser each hereby agree to indemnify
and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorney’s fees) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder’s fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party except Broker. The foregoing
representations and warranties contained in this Section shall survive the
Closing. The Texas Real Estate License Act requires written notice to Purchaser
that it should have an attorney examine an abstract of title to the property
being purchased or obtain a title insurance policy. Notice to that effect is,
therefore, hereby given to Purchaser.
 
9.2 ERISA. Purchaser represents that Purchaser is not an employee benefit plan
or a governmental plan or a party in interest of either such a plan, and that
the funds being used to acquire the Property are not plan assets or subject to
state laws regulating investments of and fiduciary obligations with respect to a
governmental plan. As used herein, the terms “employee benefit plan,” “party in
interest,” “plan assets” and “governmental plan” shall have the respective
meanings assigned to such terms in ERISA, and the term “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
promulgated in connection therewith. Upon the request of Seller, Purchaser shall
deliver to Seller at Closing a certificate stating that the foregoing
representations are true and correct and containing an agreement by Purchaser to
indemnify Seller against any inaccuracy in such representations. The foregoing
covenants shall survive Closing.
 
9.3 Assignability. Purchaser may not assign its rights under this Agreement
without the prior written consent of Seller.
 
9.4 Confidentiality. The information supplied to or made available to Purchaser
by Seller pursuant to this Agreement shall not be released or disclosed to any
other parties unless and until this transaction has closed without the prior
written consent of Seller. Seller shall not withhold its consent to disclosure
of such information to Purchaser’s attorney or to any prospective lender. In the
event that this transaction is not closed for any reason, then (a) Purchaser
shall refrain, and shall cause its agents, representatives and accountants to
refrain, from disclosing all such information to any other party, (b) Purchaser
shall promptly return to Seller any statements, documents, schedules, exhibits
or other written information obtained from Seller in connection with this
Agreement or the transaction contemplated herein, and (c) notwithstanding
anything to the contrary contained elsewhere in this Agreement, the covenant set
forth in the foregoing clauses (a) and (b) shall survive any termination of this
Agreement. It is understood and agreed that, with respect to any provision of
this Agreement which refers to the termination of this Agreement and the return
of the Earnest Money to Purchaser, such Earnest Money shall not be returned to
Purchaser unless and until Purchaser has fulfilled its obligation to return to
Seller the materials described in clause (b) of the preceding sentence. In the
event of a breach or threatened breach by Purchaser or its agents or
representatives of this Section 9.4, Seller shall be entitled to an injunction
restraining Purchaser or its agents or representatives from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach.
 
 
Page 14

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
9.5 Notice. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the following address:
 
 
If to Seller:
Behringer Harvard Hopkins, LLC

 
Attention: Mark Flynt

 
15601 Dallas Parkway, Suite 600

 
Addison, Texas 75001

 
Fax No.: 214.655.1610

 
 
With a copy to:
Powell Coleman & Arnold LLP

 
Attention: Carol D. Satterfield

 
8080 North Central Expressway, Suite 1380

 
Dallas, Texas 75001

 
Fax No.: 214.365.7111

 
 
If to Purchaser:
2075 Ford Parkway, LLC

 
Attention: Robert Lunieski

 
7831 E Bush Lake Road, Suite 102

 
Bloomington, Minnesota 55439

 
Fax No.: 952.832.5533

 
 
With a copy to:
Eric Schultz

 
2305 West 21st Street

 
Minneapolis, Minnesota 55405

 
Fax No.: 952.832.5533

 
Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon deposit, postage
prepaid in the U.S. mail, or (b) sent by a nationally recognized overnight
courier, in which case it shall be deemed delivered one business day after
deposit with such courier, (c) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt, or (d) sent by facsimile, with a copy
mailed by first class mail of the U.S. Postal Service. The above addresses may
be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.
 
9.6 Time of Essence. Time is of the essence in this Agreement.
 
9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.8 Captions. The captions in this Agreement are inserted for convenience of
reference and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.
 
9.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
 
9.10 Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.
 
9.11 Partial Invalidity. Any provision of this Agreement which is unenforceable
or invalid or the inclusion of which would affect the validity, legality or
enforcement of this Agreement shall be of no effect, but all the remaining
provisions of this Agreement shall remain in full force and effect.
 
9.12 Discharge of Obligations. Except as otherwise expressly provided herein,
the acceptance of the Deed by Purchaser at Closing shall be deemed to be a full
performance and discharge of every representation, warranty and covenant made by
Seller herein and every agreement and obligation on the part of Seller to be
performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing.
 
 
Page 15

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
9.13 Limited Liability. Purchaser agrees that it does not have and will not have
any claims or causes of action against any disclosed or undisclosed officer,
director, employee, trustee, shareholder, partner, principal, parent, subsidiary
or other affiliate of Seller, or any officer, director, employee, trustee,
shareholder, partner or principal of any such parent, subsidiary or other
affiliate (collectively, “Sellers’ Affiliates”), arising out of or in connection
with this Agreement or the transactions contemplated hereby. Purchaser agrees to
look solely to Seller and its assets for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against any of Sellers’ Affiliates with respect to any
matters arising out of or in connection with this Agreement or the transactions
contemplated hereby. The provisions of this Section 9.13 shall survive the
termination of this Agreement and the Closing.
 
9.14 No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.
 
9.15 Further Assurances. Both Seller and Purchaser agree that it will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.
 
9.16 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
9.17 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State of Texas, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday or legal holiday. The final day of any such period shall be
deemed to end at 5 p.m., Dallas, Texas time.
 
9.18 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN HENNEPIN COUNTY,
MINNESOTA, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF MINNESOTA. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN HENNEPIN COUNTY,
MINNESOTA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA. IF EITHER PARTY SHALL EMPLOY AN ATTORNEY
TO ENFORCE OR DEFINE THE RIGHTS OF SUCH PARTY HEREUNDER, THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE NONPREVAILING PARTY ALL OF ITS REASONABLE
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT
THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT.
 
 
Page 16

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
9.19 Municipal Utility District Notices. Purchaser agrees that if the Property
or any portion thereof is located in a municipal utility district, Purchaser
will, within five (5) days after request by Seller, execute any and all notices
which, in the opinion of counsel for Seller, are required by law to be given to
Purchaser with respect to the Property.
 
9.20 Exhibits and Schedules. The following schedules or exhibits attached hereto
(herein sometimes being referred to as “Exhibit”) shall be deemed to be an
integral part of this Agreement:
 
(i) Legal Description;
 
(ii) Property Documents
 
(iii) Limited Warranty Deed
 
(iv) Assignment of Leases and Security Deposits
 
(v) Assignment and Assumption of Intangible Property and Other Rights
 
(vi) Tenant Notice Letters
 
(vii) FIRPTA Affidavit
 
(viii) Agreement Regarding Disclaimers
 
(ix) Form of Tenant Estoppel
 
 
9.21 Tender of Offer. Upon execution of this Agreement by Purchaser and delivery
of same to Seller, this Agreement shall constitute an offer which has been
submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement.
 
9.22 Like Kind Exchange. In the event that Seller or Purchaser (the “Exchange
Party”) elects to sell the Property as part of a like kind exchange pursuant to
Section 1031 of the Internal Revenue Code, the other party (the “Non-Exchange
Party”) agrees to cooperate with Seller in connection therewith and to execute
and deliver all documents which reasonably may be required to effectuate such
exchange as a qualified transaction pursuant to Section 1031 of the Code;
provided that: (a) the Closing shall not be delayed; (b) the Non-Exchange Party
incurs no additional cost or liability in connection with the like-kind
exchange; (c) the Exchange Party pays all costs associated with the like-kind
exchange; and (d) the Non-Exchange Party is not obligated to take title to any
property other than the Property.
 
 
Page 17

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 


 
Page 18

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 

   SELLER:         Dated: _________
BEHRINGER HARVARD HOPKINS, LLC,
a Delaware limited liability company
         
 
By:
/s/      Name:       Title:             

 
 

  PURCHASER:         Dated: _________
2075 FORD PARKWAY, LLC,
a Minnesota limited liability company
         
 
By:
/s/      Name:       Title:             

 
 
ACKNOWLEDGMENT BY TITLE COMPANY
 
The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the ____ day of _______________
20__, and (b) Earnest Money from Purchaser in the amount of ____________________
and No/100 Dollars ($_______________) on the ____ day of _______________ 20__.
 
 

 
CHICAGO TITLE INSURANCE COMPANY
         
 
By:
/s/      Name:       Title:       

 
 
 
Page 19

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT A
 
LEGAL DESCRIPTION
 
Lot 1, Block 1, Warrington Addition, Hennepin County, Minnesota
 
 
Exhibit A – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1

EXHIBIT B
 
PROPERTY DOCUMENTS
 
Seller shall deliver the following to Purchaser to the extent in Seller’s
possession in its Dallas office:
 
1. All leases and amendments with tenant correspondence
 
2. Profit and loss statements for 2008 and 2009, through December 31, 2009
 
3. Real estate tax statements for 2009 and prior two years
 
4. Rent Roll
 
5. Current survey and preliminary commitment for title insurance
 
6. Existing “Phase I” environmental report dated February 18, 2004, and prepared
by Nova Consulting Group
 
 
Exhibit B – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1


EXHIBIT C
 
LIMITED WARRANTY DEED
 
STATE DEED TAX DUE HEREON: $_______
Date: __________________________________
 
FOR VALUABLE CONSIDERATION, ____________________, a ____________________ under
the laws of the State of Minnesota, Grantor, hereby conveys and quitclaims to
____________________, a ____________________ under the laws of the State of
Minnesota, Grantee, real property in ____________________ County, Minnesota,
described as follows:
 
See Exhibit A attached hereto,
 
together with all hereditaments and appurtenances.
 
This Deed conveys after-acquired title. Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT:
 
Check Box if Applicable:
o
The Seller certifies that the seller does not know of any wells on the described
real property.
o
A well disclosure certificate accompanies this document.
o
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.

 
 

 
 
    a    
 
By:
      Name:       Title:       

 
 
Exhibit C – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 

   
STATE OF MINNESOTA
§
   
 
§ ss.
   
COUNTY OF
§

 
The foregoing instrument was acknowledged before me on this ___ day of
_______________ 20___, by ____________________, the ____________________ of
____________________, a ____________________ under the laws of the State of
Minnesota, on behalf of the Company.
 
notarial stamp or seal (or other title or rank)
 
 
 
 
________________________________________
SIGNATURE OF PERSON TAKING ACKNOWLEDGEMENT
Check here if part or all of the land is Registered
(Torrens) o
 
this instrument was drafted by (name and address):
Tax Statements for the real property described in this instrument should be sent
to (include name and address of Grantee):

 
 
Exhibit C – Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT D

 
ASSIGNMENT OF LEASES AND SECURITY DEPOSITS
 
THE STATE OF TEXAS
§
 
§      KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF DALLAS
§

 
BEHRINGER HARVARD _____________, a _______________ (“Assignor”), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to
____________________, a ____________________ (“Assignee”), all of Assignor’s
right, title and interest in and to all leases, including any and all security
deposits made by tenants pursuant to said leases, in effect at the real property
in __________ County, Texas more particularly described on Exhibit A attached
hereto (“Existing Leases”); provided, however, that Assignor reserves and
retains for itself any and all claims and causes of action that have accrued to
Assignor under Existing Leases prior to the effective date of this Assignment of
Leases and Security Deposits.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ____ day of _______________ 20__.
 
 
 

  ASSIGNOR          
BEHRINGER HARVARD                   ,
    a                           
 
By:
      Name:       Title:             

 
 
THE STATE OF TEXAS
§
 
§     
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ____ day of _______________
20__, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said corporation.
 
 

                  Notary Public  

 
 
Exhibit D – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ACCEPTANCE
 
Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.
 
IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
____ day of _______________ 20__.
 
 

  ASSIGNEE          
                         
    a                                      
 
By:
      Name:       Title:             

 
 
THE STATE OF TEXAS
§
 
§     
COUNTY OF DALLAS
§

 
 
This instrument was acknowledged before me on the ____ day of _______________
20__, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.
 
 

                  Notary Public  

 
 
Exhibit D – Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1

 
EXHIBIT E

 
ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
 
AND OTHER RIGHTS
 
 
THE STATE OF TEXAS
§
 
§      KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF ______________
§

 
 
FOR VALUE RECEIVED, BEHRINGER HARVARD _____________, a _______________
(“Assignor”) hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard’ or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20__, for the sale
and purchase of the Property.
 
This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ____ day of
_______________ 20__.
 
 

       
BEHRINGER HARVARD                   ,
    a                           
 
By:
      Name:       Title:             

 
 
Exhibit E – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
ACCEPTANCE
 
Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.
 
IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ____ day of _______________ 20__.
 

       
                         
    a                                      
 
By:
      Name:       Title:             

 
 
Exhibit E – Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT F

 
NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS
 
_______________, 20__
 
[Name and Address of Tenant]
 
 
Re: Sale of ____________________

 
Gentlemen:
 
Please be advised that ____________________ (“Purchaser”) has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20__ (the “Lease”), from Behringer Harvard _____________
(“Behringer Harvard”), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the “Security Deposit”) to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.
 
All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:
 
____________________
 
____________________
 
____________________
 
In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.
 
 
 

  Very truly yours,    
                         
    a                                                      
 
By:
      Name:       Title:             

 

       
BEHRINGER HARVARD                   ,
    a                           
 
By:
      Name:       Title:             

 
 
Exhibit F – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
                                                                
EXHIBIT G 
 
FIRPTA AFFIDAVIT
 
 
THE STATE OF TEXAS
§
 
§     
COUNTY OF DALLAS
§

 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a ____________________ corporation
(Transferee”), that withholding of tax is not required upon the disposition of a
U.S. real property interest by Behringer Harvard _____________, a
_______________ (“Transferor”), the undersigned hereby certifies as follows:
 
1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
 
2. Transferor’s U.S. employer identification number is: #__________;
 
3. Transferor’s office address is 14001 North Dallas Parkway, Suite 800, Dallas,
Texas 75240.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.
 
EXECUTED to be effective as of the ____ day of _______________ 20__.
 

       
BEHRINGER HARVARD                   ,
    a                           
 
By:
      Name:       Title:             

 
SWORN TO AND SUBSCRIBED BEFORE ME this ____ day of _______________ 20__.
 
 

                  Notary Public  

 
 
Exhibit G – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1


EXHIBIT H
 
AGREEMENT REGARDING DISCLAIMERS
 
This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ____ day of _______________ 20__, by ____________________, a
____________________ (“Purchaser”), for the benefit of Behringer Harvard
_____________, a _______________ (“Seller”).
 
RECITALS
 
A.           Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of the ____ day of _______________
20__, regarding the sale and purchase of certain property more specifically
described therein (the “Property”).
 
B.           The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;
 
NOW THEREFORE, Purchaser does hereby confirm and agree as follows:
 
1. No Reliance. Purchaser acknowledges and agrees that Purchaser has had ample
opportunity to review documents concerning the Property and to conduct physical
inspections of the Property, including specifically, without limitation,
inspections regarding the environmental condition of the Property, the
structural condition of the Property, and the compliance of the Property with
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq. Purchaser
hereby represents, warrants and agrees that (a) Purchaser has examined the
Property and is familiar with the physical condition thereof and has conducted
such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.
 
 
Exhibit H – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
2. Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY HAVE BEEN
SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED WARRANTY OF TITLE
EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER, SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING
THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET FORTH
HEREIN, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS NOT
MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY OR ANY
ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF HABITABILITY,
SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (B)
THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE
IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OR REPAIR OF ANY OF THE
IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE
TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY PART THEREOF, (G)
EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED, THE
NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT, RIGHT-OF-WAY, LEASE,
POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION OR
OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (I) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PROPERTY,
(I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE PROPERTY WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER.
 
 
Exhibit H – Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
3. Survival of Disclaimers. Seller and Purchaser agree that the provisions of
this Agreement shall survive Closing.

       
                         
    a                                                      
 
By:
      Name:       Title:             

 
 
Exhibit H – Page 3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


EXHIBIT I

 
TENANT ESTOPPEL CERTIFICATE
 
To:
 
Re:
Property Address: ____________________

 
Lease Date: _______________, 20__

 
Between ____________________, Landlord

 
and ____________________, Tenant

 
Square Footage Leased: __________

 
Suite No. __________

 
Floor __________

 
The undersigned Tenant under the lease attached hereto as Exhibit A (“Lease”),
certifies to ____________________ the following:
 
(1) The above-described lease has not been canceled, modified, assigned,
extended or amended except at follows: ____________________.
 
(2) Rent has been paid to the first day of the current month and all additional
rent has been paid and collected in a current manner. There is no prepaid rent,
except $_______________ and the amount of security deposit is $_______________.
 
(3) We took possession of the leased premises on _______________, 20__, and
commenced to pay rent on _______________, 20__. Rent is currently payable in the
amount of $_______________ monthly.
 
(4) The Lease terminates on _______________, 20__, and we have the following
renewal option(s): ____________________.
 
(5) All work to be performed for us under the Lease has been performed as
required and has been accepted by us, except ____________________. Tenant has
received $__________ as reimbursement for Improvement Costs owed to Tenant
pursuant to the Second Amendment to Lease, and $__________ of such costs are
still outstanding.
 
(6) The Lease is: (a) in full force and effect; (b) free from default; and (c)
we have no claims against the Landlord or offsets against rent.
 
(7) The undersigned has received no notice of prior sale, transfer or
assignment, hypothecation or pledge of the said Lease or of the rents received
therein, except ____________________.
 
(8) The undersigned has not assigned or sublet the said Lease nor does the
undersigned hold the premises under assignment or sublease, except
____________________.
 
(9) The base year for operating expenses and real estate taxes, as defined in
the said lease is __________.
 
 
Exhibit I – Page 1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(10) The undersigned has no other interest in any other part of the building of
which the premises form a part or to any personal property appurtenant thereto
or used in connection therewith except ____________________.
 
(11) The undersigned has no right or option pursuant to the said lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part.
 
(12) There are no other agreements written or oral between the undersigned and
the Landlord with respect to the Lease and/or the leased premises and building.
 
(13) The statements contained herein may be relied upon by the Landlord under
the said Lease and by any prospective purchaser of the fee of the premises.
 
If we are a corporation, the undersigned is a duly appointed officer of the
corporation signing this certificate and is the incumbent in the office
indicated under his name.
 
In any event, the undersigned individual is duly authorized to execute this
certificate.
 
Dated this ____ day of _______________ 20__.
 
 

  Tenant:                          
 
By:
           

 
 
Exhibit I – Page 2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT A
TO TENANT ESTOPPEL CERTIFICATE


LEASE
 
 
 
 
Exhibit I – Page 3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


EXHIBIT J
 
FORM OF SNDA
 
 
 
 
Exhibit J – Page 1

--------------------------------------------------------------------------------

 

